


BUSINESS ACQUISITION AGREEMENT




This agreement (“Agreement") is made this 2nd day of March, 2015, by and between
Grasshopper Staffing, hereinafter known as “Seller,” and Tomichi Creek
Outfitters Inc., hereinafter known as “Buyer,” for the purchase of Grasshopper
Staffing, hereinafter known as the “Business,” and all related assets.




Buyer and Seller both agree to the following provisions as conditions for the
sale of the Business:







1. Purchase Description - Assets and Liabilities




Buyer is purchasing the following assets from Seller:




$82,500 Assets

assets:

 

logo & website

 

office supplies

 

office furniture







DEBT

AMOUNT

Mortgage/Lease

$860

Advertising Contract

$0

Equipment Rental Contract

$0







2. Purchase Price




Owing to the total value of the assets and liabilities listed in Section 1, as
well as 250,000 shares of TCKF, the total purchase price of the Business is
$82,500.00.







3. Competition




Seller agrees that for a period of 5 years, Grasshopper and it's employees will
not engage in any activities related, directly or indirectly, to the Business,
and will not attempt to solicit business or services from any customers,
clients, etc. who originally were such during the Seller’s ownership of the
Business. This non-compete clause applies to USA.











--------------------------------------------------------------------------------







4. Indemnity




If either party is found to be in breach of this Agreement, the offending party
will indemnify the offended party for any legal fees accrued as a result of the
breach. Lost profits incurred as a result of any such breach will be repaid by
the offending party.







5. Severability




Should any provision in this Agreement be deemed in some way invalid, the
remaining provisions shall remain intact and enforceable by law.







6. Jurisdiction




This Agreement shall be governed by the laws and regulations of the state of
Colorado.







Both parties agree to the provisions listed above, as well as any applicable
schedules or attachments included with this Agreement.







Signed this 2nd of March, 2015.










Grasshopper Staffing

 

Tomichi Creek Outfitters

  

 

  

Seller Printed Name

 

Buyer Printed Name

Amber K. Wick

 

Jeremy Gindro

 

 

 

/s/ Amber Wick

 

/s/ Jeremy Gindro

Seller Signature

 

Buyer Signature

Amber K. Wick

 

Jeremy Gindro  
























